DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020, 12/28/2020, and 3/18/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claim(s) recites the limitation of a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
At step 2A, prong one, the claim recites the limitation of receiving one or more events generated from a user interface; identifying a pattern, among the received events, as a gesture; extracting one or more features of the gesture; and generating a 
The limitation of receiving events generated from a user interface, identifying pattern from the received event, extracting the features from the gesture event, and generating a user affect prediction based on the extracted features as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim elements preclude the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses an observation or evaluation that a user interface received 20 swipe gesture today as opposed to the user usually swiping 10 times normally consistent from day-to-day. 
The limitation of identifying a pattern, among the received events, as a gesture, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “identifying” in the context of this claim encompasses the user making an evaluation based on the received event, e.g., an evaluation that the user making a swipe gesture in the top left corner of the user interface.
The limitation of generating a user affect prediction, based on the extracted features (analyzing), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim elements preclude the step from practically being performed in the mind. For example, “generating” in the context of judgement or opinion that a user makes 10 additional swipe gesture in the top left corner after the user took a lunch break from working.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated in a practical application. In particular, the additional elements of the independent claims recite, a processor, a memory, a user interface and a trained machine learning model are consider to be additional elements.
The processor, a memory, and a trained machine learning model are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05 (f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05 (h)). 
The user interface represents mere data gathering (obtaining events) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of comparing and analyzing. The user interface is recited at a high level of generality. The user interface is therefore insignificant extra-solution activity (see MPEP 2106.05 (g)). Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that a person used to perform (e.g., mental inspection and evaluation of user interface events), using the computer components as a tool.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements a memory, processor, and a trained machine learning model amount to no more than mere instructions to apply the exception using generic computer components. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
The interface and a trained machine learning model, as discussed above, represent mere data gathering and is insignificant extra-solution activity. Further, both of these elements are well-understood, routine and conventional.
With respect to the “interface” for obtaining user interface event, Biehl discloses the use of such interface for entering data: “data collected by software-based activity monitors that detect events from the user device, as shown at 104.” (Biehl Fig. 1, element 104, column 4, ll. 40-50). With respect to the “a trained machine learning model” limitation, Marais discloses “the output of the trained machine learning model for user interface events” (see paragraph [0047]). Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: cause the processor to perform the steps of: receiving one or more events generated from a user interface; in claim 8 and cause the processor to perform the steps of: receiving one or more events generated from a user interface; in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marais (US PGPUB: 20130077820, Filed Date: Sep. 26, 2021, hereinafter “Marais”) in view of Biehl (US PAT: 8954372, Filed Date: Jan. 20, 2012, hereinafter “Biehl”).
Regarding independent claim 1, Marais teaches: A method of generating a user affect prediction, the method comprising: 
receiving one or more events generated from a user interface; (Marais – [0022] virtual skeleton receiving user’s finger gestures when performing touch inputs. [0025]   the physical movements of game player 18 as recognized via skeletal modeling 34 and/or gesture detection 38 are used to control aspects of a game, application, or operating system. Examiner Notes: one or more events represent input gestures.)
identifying a pattern, among the received events, as a gesture; (Marais – [0029-0030] a gesture detection module can be created for any desired gesture simply by training that gesture detection module with appropriate training observation information. A set of features may be defined on which the machine learning module will learn to recognize complex patterns. As indicated in FIG. 3, one or more features may be defined for a variety of different types of observation training information.)
extracting one or more features of the gesture; (Marais – [0029-0030] a gesture detection module can be created for any desired gesture simply by training that gesture detection module with appropriate training observation information. The machine learning module can learn the point when a human's movements are intended to be a particular gesture, and not just the point when the gesture finishes.)
Marais does not explicitly teach: generating a user affect
However, Biehl teaches: and generating a user affect prediction, based on the extracted features, using a trained machine learning model. (Biehl − [Col. 9 ll. 10-20] the computer platform 701 receives input from a plurality of input devices 704, such as a keyboard, mouse, touch device or verbal command. [Col. 4 ll. 40-50] the predictions can be further enhanced by adding features to the feature set from data collected by software-based activity monitors that detect events from the user device, as shown at 104 (user events, e.g., mouse, keyboard interaction). These monitors can be extensions to a presence system that periodically captures detailed data on keyboard and mouse activity. [Col 4. ll. 57-65] Table 1 summarizes which features were used in classifying each of the mood and preference estimates in the current embodiment. Once features are selected as shown at 105, a classifier for each of the mood and preference estimates is constructed.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Marais, and Biehl as each inventions relates to machine learning gesture detection. Adding the teaching of Biehl provides Marais with the ability to determine a user mood based on gesture inputs. Therefore, providing the benefit of improving the accuracy of predicting a user gesture based on computer gesture data.
Regarding claim 2, Marais and Biehl teaches all the limitation of claim 1. Marais and Biehl further comprising: training a machine learning model to generate the user affect prediction based on the one or more events generated from the user interface. (Biehl − [Col. 9 ll. 10-20] the computer platform 701 receives input from a plurality of input devices 704, such as a keyboard, mouse, touch device or verbal command. [Col. 4 ll. 40-50] the predictions can be further enhanced by adding features to the feature set from data collected by software-based activity monitors that detect events from the user device, as shown at 104 (user events, e.g., mouse, keyboard interaction). These monitors can be extensions to a presence system that periodically captures detailed data on keyboard and mouse activity. [Col 4. ll. 57-65] Table 1 summarizes which features were used in classifying each of the mood and preference estimates in the current embodiment. Once features are selected as shown at 105, a classifier for each of the mood and preference estimates is constructed.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Marais, and Biehl as each inventions relates to machine learning gesture detection. Adding the teaching of Biehl provides Marais with the ability to determine a user mood based on gesture inputs. Therefore, providing the benefit of improving the accuracy of predicting a user gesture based on computer gesture data.
Regarding claim 3, Marais and Biehl teaches all the limitation of claim 1. Marais and Biehl wherein the training of the machine learning model comprises: receiving a label for a user-reported affect corresponding to interactions with the user interface; (Marais − [0031-0032] The gesture detection module can be trained to determine if one or more of these features indicate that a human subject has performed a particular gesture.)
receiving, as training events, events corresponding to the interactions with the user interface; (Marais − [0032-0035] The following are provided as non-limiting examples of possible features. It is to be understood that other features are within the scope of this disclosure. The vertical body axis angle is an example feature derived from the virtual skeleton. The horizontal body axis angle is another example feature derived from the virtual skeleton.)
identifying one or more patterns, among the training events, as one or more training gestures; (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.
extracting, as one or more training features, one or more features of the training gestures; (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
providing the training features and the label to a machine learning model; using the machine learning model to generate a training prediction based on the training features, wherein the generated training prediction represents a predicted user affect corresponding to the interactions with the user interface; (Marais − [0047] These and other aspects of the virtual skeleton, depth map, color image, audio, application context, or other aspects of observation information may be analyzed by a trained gesture detection module to determine if a human subject intends to complete a particular gesture.)
and generating the trained machine learning model by modifying one or more parameters of the machine learning model using a difference between the label and the training prediction. (Marais − [0051-0069] As introduced above, a gesture detection module may utilize virtually any machine learning algorithm without departing from the scope of this disclosure.)
Regarding claim 4, Marais and Biehl teaches all the limitation of claim 1. Marais and Biehl wherein the one or more gestures comprise a decision gesture comprising events collected between a decision point, comprising a change in direction, and a submit click. (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.
Regarding claim 5, Marais and Biehl teaches all the limitation of claim 1. Marais and Biehl wherein the extracting of one or more features comprises performing one or more calculations of one or more feature definitions corresponding to the one or more features. (Marais − [0051-0069] As introduced above, a gesture detection module may utilize virtually any machine learning algorithm without departing from the scope of this disclosure. Calculate confidence at for selected gesture as shown below)
Regarding claim 6, Marais and Biehl teaches all the limitation of claim 1. Marais and Biehl wherein the one or more features comprise an inception feature, a number of clicks feature, an acceleration feature, an acceleration fast Fourier transform feature, and an earth mover's distance feature. (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
Regarding claim 7, Marais and Biehl teaches all the limitation of claim 1. Marais and Biehl wherein the events comprise one or more of a mouse movement, a mouse click, or a keypress. (Marais – [0022] virtual skeleton receiving user’s finger gestures when performing touch inputs. [0025]   the physical movements of game player 18 as recognized via skeletal modeling 34 and/or gesture detection 38 are used to control aspects of a game, application, or operating system. Examiner Notes: one or more events represent input gestures.)

Regarding independent claim 8, is directed to a non-transitory computer-readable medium claim. Claim 8 have similar/same technical features/limitation as claim 1, and the claims are rejected under the same rationale.
Regarding claim 9, Marais and Biehl teaches all the limitation of claim 8. Marais and Biehl training a machine learning model to generate the user affect prediction based on the one or more events generated from the user interface. (Biehl − [Col. 9 ll. 10-20] the computer platform 701 receives input from a plurality of input devices 704, such as a keyboard, mouse, touch device or verbal command. [Col. 4 ll. 40-50] the predictions can be further enhanced by adding features to the feature set from data collected by software-based activity monitors that detect events from the user device, as shown at 104 (user events, e.g., mouse, keyboard interaction). These monitors can be extensions to a presence system that periodically captures detailed data on keyboard and mouse activity. [Col 4. ll. 57-65] Table 1 summarizes which features were used in classifying each of the mood and preference estimates in the current embodiment. Once features are selected as shown at 105, a classifier for each of the mood and preference estimates is constructed.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Marais, and Biehl as each inventions relates to machine learning gesture detection. Adding the teaching of Biehl provides Marais with the ability to determine a user mood based on gesture inputs. Therefore, providing the benefit of improving the accuracy of predicting a user gesture based on computer gesture data.
Regarding claim 10, Marais and Biehl teaches all the limitation of claim 8. Marais and Biehl receiving a label for a user-reported affect corresponding to interactions with the user interface; (Marais − [0031-0032] The gesture detection module can be trained to determine if one or more of these features indicate that a human subject has performed a particular gesture.)
receiving, as training events, events corresponding to the interactions with the user interface; (Marais − [0032-0035] The following are provided as non-limiting examples of possible features. It is to be understood that other features are within the scope of this disclosure. The vertical body axis angle is an example feature derived from the virtual skeleton. The horizontal body axis angle is another example feature derived from the virtual skeleton.)
 identifying one or more patterns, among the training events, as one or more training gestures; (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
extracting, as one or more training features, one or more features of the training gestures; (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
providing the training features and the label to a machine learning model; using the machine learning model to generate a training prediction based on the training features, wherein the generated training prediction represents a predicted user affect corresponding to the interactions with the user interface; (Marais − [0047] These and other aspects of the virtual skeleton, depth map, color image, audio, application context, or other aspects of observation information may be analyzed by a trained gesture detection module to determine if a human subject intends to complete a particular gesture.)
and generating the trained machine learning model by modifying one or more parameters of the machine learning model using a difference between the label and the training prediction. (Marais − [0051-0069] As introduced above, a gesture detection module may utilize virtually any machine learning algorithm without departing from the scope of this disclosure.)
Regarding claim 11, Marais and Biehl teaches all the limitation of claim 8. Marais and Biehl wherein the one or more gestures comprise a decision gesture comprising events collected between a decision point, comprising a change in direction, and a submit click. (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
Regarding claim 12, Marais and Biehl teaches all the limitation of claim 8. Marais and Biehl wherein the extracting of one or more features comprises performing one or more calculations of one or more feature definitions corresponding to the one or more features. (Marais − [0051-0069] As introduced above, a gesture detection module may utilize virtually any machine learning algorithm without departing from the scope of this disclosure. Calculate confidence at for selected gesture as shown below)
Regarding claim 13, Marais and Biehl teaches all the limitation of claim 8. Marais and Biehl wherein the one or more features comprise an inception feature, a Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
Regarding claim 14, Marais and Biehl teaches all the limitation of claim 8. Marais and Biehl wherein the events comprise one or more of a mouse movement, a mouse click, or a keypress. (Marais – [0022] virtual skeleton receiving user’s finger gestures when performing touch inputs. [0025]   the physical movements of game player 18 as recognized via skeletal modeling 34 and/or gesture detection 38 are used to control aspects of a game, application, or operating system. Examiner Notes: one or more events represent input gestures.)
Regarding independent claim 15, is directed to a system claim. Claim 15 have similar/same technical features/limitation as claim 1, and the claims are rejected under the same rationale.
Regarding claim 16, Marais and Biehl teaches all the limitation of claim 15. Marais and Biehl wherein the main memory unit further stores instructions that, when executed by the processor, cause the processor to perform the steps of: training a machine learning model to generate the user affect prediction based on the one or more events generated from the user interface. (Biehl − [Col. 9 ll. 10-20] the computer platform 701 receives input from a plurality of input devices 704, such as a keyboard, mouse, touch device or verbal command. [Col. 4 ll. 40-50] the predictions can be further enhanced by adding features to the feature set from data collected by software-based activity monitors that detect events from the user device, as shown at 104 (user events, e.g., mouse, keyboard interaction). These monitors can be extensions to a presence system that periodically captures detailed data on keyboard and mouse activity. [Col 4. ll. 57-65] Table 1 summarizes which features were used in classifying each of the mood and preference estimates in the current embodiment. Once features are selected as shown at 105, a classifier for each of the mood and preference estimates is constructed.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Marais, and Biehl as each inventions relates to machine learning gesture detection. Adding the teaching of Biehl provides Marais with the ability to determine a user mood based on gesture inputs. Therefore, providing the benefit of improving the accuracy of predicting a user gesture based on computer gesture data.
Regarding claim 17, Marais and Biehl teaches all the limitation of claim 15. Marais and Biehl receiving a label for a user-reported affect corresponding to interactions with the user interface; (Marais − [0031-0032] The gesture detection module can be trained to determine if one or more of these features indicate that a human subject has performed a particular gesture.)
receiving, as training events, events corresponding to the interactions with the user interface; (Marais − [0032-0035] The following are provided as non-limiting examples of possible features. It is to be understood that other features are within the scope of this disclosure. The vertical body axis angle is an example feature derived from the virtual skeleton. The horizontal body axis angle is another example feature derived from the virtual skeleton.)
identifying one or more patterns, among the training events, as one or more training gestures; (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
extracting, as one or more training features, one or more features of the training gestures; (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
providing the training features and the label to a machine learning model; using the machine learning model to generate a training prediction based on the training features, wherein the generated training prediction represents a predicted user affect corresponding to the interactions with the user interface; (Marais − [0047] These and other aspects of the virtual skeleton, depth map, color image, audio, application context, or other aspects of observation information may be analyzed by a trained gesture detection module to determine if a human subject intends to complete a particular gesture.)
and generating the trained machine learning model by modifying one or more parameters of the machine learning model using a difference between the label and the training prediction. (Marais − [0051-0069] As introduced above, a gesture detection module may utilize virtually any machine learning algorithm without departing from the scope of this disclosure.
Regarding claim 18, Marais and Biehl teaches all the limitation of claim 15. Marais and Biehl wherein the one or more gestures comprise a decision gesture comprising events collected between a decision point, comprising a change in direction, and a submit click. (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
Regarding claim 19, Marais and Biehl teaches all the limitation of claim 15. Marais and Biehl wherein the extracting of one or more features comprises performing one or more calculations of one or more feature definitions corresponding to the one or more features. (Marais − [0051-0069] As introduced above, a gesture detection module may utilize virtually any machine learning algorithm without departing from the scope of this disclosure. Calculate confidence at for selected gesture as shown below)
Regarding claim 20, Marais and Biehl teaches all the limitation of claim 15. Marais and Biehl wherein the one or more features comprise an inception feature, a number of clicks feature, an acceleration feature, an acceleration fast Fourier transform feature, and an earth mover's distance feature. (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177                                                                                                                                                                                                        
/JUSTIN S LEE/Primary Examiner, Art Unit 2177